Title: From Thomas Jefferson to John Bolling, Jr., 4 November 1792
From: Jefferson, Thomas
To: Bolling, John, Jr.



Dear Sir
Philadelphia Nov. 4. 1792.

The property, of which you purchased a part, having been sold by me for the purpose of paying a debt of Mr. Wayles’s to Farrel & Jones, all the bonds taken for the proceeds of the sale are delivered to Mr. Richard Hanson whom I have constituted my attorney for receiving and applying the monies. Among these are the two bonds you gave for £120. payable Dec. 15. 1792. and £120. payable Dec. 15. 1793. To him therefore at his residence in Petersburgh you will be so good as to pay them, and his receipt and proceedings relative thereto shall be good. I am Dear Sir your affectionate friend & servt

Th: Jefferson

